DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2, the applicant has claimed “wherein the polyolefin is polyethylene-based resin”. The claim is dependent from independent claim 1 wherein the term “polyolefin” is used with regard to the “polyolefin-containing layer”, “acrylic-modified polyolefin”, and “maleic acid-modified polyolefin”. The examiner has interpreted the claim to mean that the polyolefin of the “polyolefin containing layer”.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (US 2008/0251411, hereinafter “Walker”).
In regard to claim 1, Walker discloses a lid sheet for use in a blister form pack for packaging [abstract]. The lid sheet comprises an outer paper lid sheet layer 825, an intermediate layer of polymeric material 827, an aluminum foil lid sheet layer 829, and an inner lid sheet layer of polymeric material 830 [Fig. 6]. The intermediate layer of polymeric material comprises high density polyethylene [0081]. Thus, a polyolefin containing layer. The inner lid sheet layer of polymeric material comprises a peelable co-extrusion coating that includes a random terpolymer of ethylene, butylacrylate and maleic anhydride and a mixture of polyethylene and a copolymer of ethylene and acrylic ester [0092]. The applicant states that the easy-peel layer may be present as a coating [Specification 0063]. Thus, the examiner considers the peelable co-extrusion coating of Walker to be the easy-peel layer of the applicant’s claimed invention.  
In regard to claim 2, Walker discloses that the intermediate layer of polymeric material comprises high density polyethylene [0081]. Thus, a polyethylene-based resin.
In regard to claim 9, Walker discloses that the peel layer is fused to the base sheet [0106]. The base sheet is provided with blisters that define pockets for the containment [0041]. The base sheet is formed from polyvinyl chloride [0107]. The lid sheet is sealable to the base sheet except in the region of the blisters and manually peelable from the base sheet to enable release of the containment from an opened pocket [0042]. 
In regard to claims 10-11, Walker discloses a contents-containing blister pack [abstract]. The blister pack comprises contents, a blister package and a cover material [abstract]. The base sheet is provided with blisters that define pockets for the containment [0041]. The base sheet is formed from polyvinyl chloride [0107]. The lid sheet comprises an outer paper lid sheet layer 825, an intermediate layer of polymeric material 827, an aluminum foil lid sheet layer 829, and an inner lid sheet layer of polymeric material 830 [Fig. 6]. The intermediate layer of polymeric material comprises high density polyethylene [0081]. Thus, a polyolefin containing layer. The inner lid sheet layer of polymeric material comprises a peelable co-extrusion coating that includes a random terpolymer of ethylene, butylacrylate and maleic anhydride and a mixture of polyethylene and a copolymer of ethylene and acrylic ester [0092]. The applicant states that the easy-peel layer may be present as a coating [Specification 0063]. Thus, the examiner considers the peelable co-extrusion coating of Walker to be the easy-peel layer of the applicant’s claimed invention.  The lid sheet is sealable to the base sheet except in the region of the blisters and manually peelable from the base sheet to enable release of the containment from an opened pocket [0042].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 2008/0251411, hereinafter “Walker”) in view of Sakamoto et al. (WO 2016/013595, hereinafter “Sakamoto”). 
In regard to claims 3-4, Walker discloses a contents-containing blister pack [abstract]. The blister pack comprises contents, a blister package and a lid sheet [abstract]. The lid sheet comprises an outer paper lid sheet layer 825, an intermediate layer of polymeric material 827, an aluminum foil lid sheet layer 829, and an inner lid sheet layer of polymeric material 830 [Fig. 6] as previously disclosed. 
Walker is silent with regard to the lid sheet further comprises a functional layer on a surface of the polyolefin-containing layer on its substrate layer side wherein the functional layer is an absorbent layer containing an absorbent layer resin and an absorbent. 
Sakamoto discloses an easy peel packaging bag [abstract]. The packaging bag is formed of a packaging material that comprises an absorptive film that comprises an absorption layer [abstract]. The absorption layer comprises an absorbent and an absorbent layer resin [0051-0053]. 
Walker and Sakamoto both disclose a material that is to be used in a packaging, wherein the material comprises a peelable interface. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an absorbent layer as disclosed by Sakamoto on the substrate layer side of the polyolefin-containing layer of Sakamoto motivated by the expectation of forming a lid sheet that absorbs components that deteriorate the contents of the blister pack [Sakamoto 0052].
In regard to claims 5-6, Modified Walker discloses that a skin layer can be included on the absorption layer wherein the skin layer is preferably a polyolefin-containing [Sakamoto 0059]. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the skin layer on the substrate layer side of the functional layer of the lid material of modified Walker motivated by the expectation of preventing delamination between the functional layer and the substrate layer [Sakamoto 0059].

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 2008/0251411, hereinafter “Walker”).
In regard to claim 7, Walker discloses that the peel coating comprises a random terpolymer of ethylene, butylacrylate and maleic anhydride and a mixture of polyethylene and a copolymer of ethylene and acrylic ester [0092]. Walker is silent with regard to the amount of the acrylic-modified polyolefin and the maleic acid-modified polyolefin within the coating. It should be noted that the amount of the acrylic-modified polyolefin and the amount of maleic acid-modified polyolefin within the coating are result effective variables. Acrylic-modified polyolefin and maleic-acid modified polyolefin both provide excellent adhesion to polyolefin materials, wherein maleic-acid modified polyolefin also provides excellent adhesion to PVC. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of the acrylic-modified polyolefin and the amount of maleic acid-modified polyolefin to provide adequate adhesion to the PVC base material of Walker while maintaining easability with the peelablity of the lid material from the base material. It has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 
In regard to claim 8, Walker discloses that each of the layers of the lid sheet may be selected according to the desired properties but is typically in the order of from 5 to 50 microns [0070]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. It would have been obvious to one of ordinary skill in the art to utilize the peelable coating layer to have a thickness of 0.1 to 10 microns motivated by the expectation of forming a peelable interface that provides peelability as well as adequate sealability to the base material when not in the peeled state. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782